DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  
Claim # 4 dated 10/12/2021 marked as “(Original)”, in fact it is amended and should be marked correctly: “(Currently Amended)”.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Upon the final office action, applicant filed an RCE with amended independent claims, which are basically provides; 
a heliport docking system, comprising: a mobile helipad, 
a method for operating a heliport system, 
a method for automated helipad transport, comprising: securing an aircraft to a helipad via a securing device; 
with combination of amended features: “detecting and obtaining maintenance data from the aircraft during transport; if aircraft maintenance is required, routing the mobile helipad to a maintenance area.
(See independent claims 1, 4 & 16 for a full citation.)

Prosecution of the claims, search results revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing LL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 4 & 16 limitations.

Therefore, Applicant’s arguments, see Applicant Amendment And Response, pages 7-10, filed on 10/12/2021, with respect to independent claims 1, 4 & 16 have been fully considered and are persuasive. The rejection of independent claims 1, 4 & 16 has been withdrawn.

Some of the closest prior art found on search;

POH; Chung Kiak et al.	US 20180134412 A1	INTELLIGENT DOCKING SYSTEM WITH AUTOMATED STOWAGE FOR UAVS
Remarks: Discloses a system and method of a docking system unmanned aerial vehicle, comprising at least a docking and/or launching pad capable of being arranged in an array or staggered manner.
However, fails to disclose the claim elements stated at step 2 above.

Beckman; Brian C. et al.	US 9718564 B1	Ground-based mobile maintenance facilities for unmanned aerial vehicles
Remarks: Discloses the use of mobile intermodal delivery systems in combination with one or more aerial vehicles such as unmanned aerial vehicles (e.g., “UAV”), or drones.
However, fails to disclose the claim elements stated at step 2 above.

Ying; Jeffrey	US 20110174925 A1	HELICOPTER LANDING PAD
Remarks: Discloses a mobile helicopter landing pad.
However, fails to disclose the claim elements stated at step 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed.
a. Claims 1, 4 & 16 are allowed independent claims.
b. Claims 2-3 are allowed due to dependencies to the allowed claim 1.
c. Claims 5-15 are allowed due to dependencies to the allowed claim 4.
d. Claim 17-20 are allowed due to dependencies to the allowed claim 16.


Invention Drawings:

  
    PNG
    media_image1.png
    416
    480
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    549
    741
    media_image2.png
    Greyscale
     

    PNG
    media_image3.png
    817
    554
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    837
    536
    media_image4.png
    Greyscale


                   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665